Citation Nr: 0929856	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran served on active duty from August 1988 to 
December 1991.  He received the Combat Infantry Badge and the 
Parachute Badge, among other decorations and medals.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen the Veteran's claim for service connection 
for a back disability.  The RO issued a notice of the 
decision in August 2002, and the Veteran timely filed a 
Notice of Disagreement (NOD) in January 2003. Subsequently, 
in June 2003 the RO provided a Statement of the Case (SOC), 
and thereafter, in July 2003, the Veteran timely filed a 
substantive appeal.  In September 2004, the RO issued a 
Supplemental Statement of the Case (SSOC), which reopened the 
Veteran's claim for service connection for a back disability 
but denied the claim on the merits.

The Veteran initially had requested a hearing on this matter, 
but subsequently withdrew that request in May 2004.  On 
appeal in November 2005, the Board also reopened the 
Veteran's service connection claim for a back disability and 
remanded the case for further development, to include 
providing a VA orthopedic examination by a clinician other 
than the one who performed the June 2004 VA spine exam.

By a December 2006 decision, the Board determined that 
additional development was required and remanded this case.  
For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

In a December 2006 remand, the Board stated that unfavorable 
opinions contained in June 2004 and March 2006 VA medical 
examination reports were inadequate for the purposes of 
deciding the instant claim because, although they indicated 
that the Veteran's current back disability, diagnosed as 
degenerative disc disease of the lumbar spine, was less 
likely than not related to his in-service back injury, 
neither clinician provided any rationale for such a 
conclusion or fully considered the repeated back trauma 
incurred as the result of the Veteran's multiple parachute 
jumps during service.  In addition, while the VA examiner's 
June 2006 addendum likewise contained an opinion unfavorable 
to the Veteran's claim, the rationale provided by a 
physician's assistant was suspect.  Specifically, the VA 
examiner explained that "[a] bruise would not cause the 
current low back condition" (emphasis added), but the 
Veteran's relevant service treatment record relating to the 
low back pain treatment did not indicate that he had a 
bruise, but instead contained a diagnosis of mechanical low 
back pain.  More importantly, the Board also noted in its 
remand that the Veteran's service personnel records showed 
that he received the Combat Infantry Badge and the Parachute 
Badge.  Thus, according to the Board, the Veteran's history 
of multiple parachute jumps during service resulted in some 
back trauma and such history was not in dispute.  Therefore, 
the Board questioned the reliability or accuracy of the VA 
examiner's conclusion, as he appeared not to have based it on 
all of the relevant in-service findings.      

Accordingly, in the December 2006 remand, the Board 
determined that further development of the record had to 
occur with respect to the possible chronicity of the 
disability during service and any continuation of 
symptomatology shortly thereafter.  Less than three years 
after the Veteran's discharge, Dr. R.S.G., in September 1994, 
diagnosed the Veteran with a chronic lumbosacral strain, and 
the Veteran had consistently maintained that he had 
continuously experienced back pain since active service for 
which he continued to take Vicodin.  The veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Thus his undisputed history of recurrent back pain 
since service and repeated back trauma in multiple parachute 
jumps while on active duty is evidence that supports his 
claim; such history must be considered in order to render a 
competent medical opinion regarding the contended causal 
relationship.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Voerth v. West, 13 Vet. App. 117 (1999).

Pursuant to the Board's December 2006 remand, the Veteran 
underwent a VA examination in June 2009, which was conducted 
by a physician's assistant.  Following the physical 
examination and a review of the Veteran's claims file, the 
examiner diagnosed the Veteran with myofascial lumbar 
syndrome secondary to degenerative disc disease at the L5-S1 
level.  The examiner opined that the Veteran's current 
condition was less likely than not secondary to active duty 
service where there was one documented episode of treatment 
for mechanical low back pain.  According to the examiner, it 
was more likely than not that intercedent injuries to the 
Veteran's lower back were responsible for his current back 
problem due to the nature and location of his current 
problems.  

Upon a review of the June 2009 VA examination report, the 
Board finds that the examiner did not fully comply with the 
December 2006 remand directives.  Specifically, although the 
examiner opined that the Veteran's current back disability 
was not related to his period of active service, to include 
his in-service treatment for mechanical low back pain, the 
examiner did not address the other pertinent question of 
whether the Veteran's current back disability was at least as 
likely as not related to the repeated in-service trauma 
sustained as the result of multiple parachute jumps.  In 
addition, the examiner opined that the Veteran's current back 
disability was related to "intercedent injuries."  However, 
the Board notes that there is no history of post-service 
trauma to the Veteran's back.  Accordingly, it is the Board's 
determination that the RO has not complied with the 
instructions from the December 2006 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
orthopedic or spine examination, conducted 
by a physician, other than the clinician 
who performed the June 2004 VA 
examination, for the purpose of 
determining whether his current back 
disability is linked to undisputed, 
repeated in-service back trauma.

The claims file and a copy of this remand 
must be provided to the physician assigned 
to perform the examination.  Following a 
review of the relevant medical evidence in 
the claims file, to include the in-service 
confirmation of multiple parachute jumps 
by the service personnel records, the in-
service diagnosis of mechanical back pain, 
and the post-service evidence of chronic 
recurrent back pain and x-ray 
abnormalities beginning within a few years 
of service (see Persian Gulf War 
Registration examination report, dated in 
September 1994, where x-rays were 
interpreted as showing biomarginal lipping 
of the upper lumbar vertebral bodies and 
an increased lumbosacral angle), obtaining 
a history from the Veteran (to include 
treatment and medication history), the 
physical examination, and any tests or 
studies that are deemed necessary, the 
clinician is requested to answer the 
following question:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's current low back 
disability is causally linked to any 
finding recorded during service or to 
the undisputed, repeated trauma 
sustained as the result of multiple in-
service parachute jumps? 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a thorough rationale for any opinion 
expressed.  The clinician is advised that 
if a conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the Veteran's claim.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


